Citation Nr: 1204444	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  07-05 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a dental disorder, claimed as gum disease, including for treatment purposes. 

3.  Entitlement to an initial compensable evaluation for pseudofolliculitis barbae. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In support of his claims, the Veteran testified at a hearing at the RO in October 2009 before the undersigned Acting Veterans Law Judge (AVLJ) of the Board.

The Board then remanded this claim to the RO via the Appeals Management Center (AMC) for further development and consideration before adjudicating these claims.  After the requested development, the RO in a June 2011 supplemental statement of the case (SSOC) and continued to deny the claims.  The case has now been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  While the medical records include diagnoses of periodontal disease and degenerative disc disease (DDD) with radiculopathy and arthritis, VA compensation examiners determined the Veteran's service treatment records (STRs) do not support a diagnosis of any chronic, i.e., permanent, low back disorder or chronic periodontal disease while in service.  Moreover, it is less likely than not, the Veteran's current chronic low back condition or chronic periodontal disease is related to his military service.

2.  The Veteran's pseudofolliculitis barbae affects less than 5 percent of exposed areas affected and less than 5 percent of the entire body, and has required no more than topical (including steroidal) therapy during the past 12-month period.

3.  The Veteran's pseudofolliculitis barbae is not manifested by any scarring, instability, disfigurement, or functional impairment.


CONCLUSIONS OF LAW

1.  The Veteran's current periodontal disease and low back disorders are not due to disease or injury incurred in or aggravated by his active military service and arthritis (osteophyte formation) may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for an initial compensable disability rating for service-connected pseudofolliculitis barbae have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7899-7813 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claims have been satisfied under the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this case, letters satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in February 2005 and March 2006.  These letters informed him of the evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  The March 2006 letter also complied with Dingess by as well discussing the downstream disability rating and effective date elements of the claims.  And of equal or even greater significance, after providing that additional Dingess notice, the RO readjudicated his claims in the January 2007 statement of the case (SOC) and the ensuing SSOCs, including considering the additional evidence received in response to those additional notices.  So the timing defect in the provision of those additional notices, since they did not precede the initial adjudication of the claims, has been rectified ("cured").  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Moreover, the Veteran has not alleged any VCAA notice error.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), as the pleading party, he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial - meaning outcome determinative of his claims.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also has satisfied its duty to assist the Veteran with his claims by obtaining all potentially relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC have obtained all records that he and his representative have identified as possibly pertinent, including the service treatment records (STRs) and post-service VA and private medical evaluation and treatment records.  

Also, pursuant to the Board's August 2010 remand directive, the Veteran had VA compensation examinations for medical nexus opinions concerning the etiology of his claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  The remand also requested VA examination to determine the severity of his skin disorder.  The report of the December 2010 VA examination contains the findings needed to properly adjudicate his claim for higher rating for his skin disorder in terms of assessing its severity.  38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).  

So in obtaining these necessary medical comments there has been compliance with these remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Court or Board are not complied with, the Board itself commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) and Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).

Thus, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.

II.  Statutes, Regulations and Case Law Governing Claims for Service Connection

Service connection is granted for disability resulting from a disease or an injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or at least has since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain diseases are considered chronic, per se, including arthritis, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Diseases initially diagnosed after service may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, relate current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record (medical and lay) and the evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to the other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any issue material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

II.  Service Connection for Periodontal Disease and Low Back Disorder

Considering the first element of the Shedden analysis, evidence of current disability, a May 1997 VA outpatient record shows that the Veteran was treated for moderate periodontal disease.  A January 2011 VA examination report also includes a diagnosis of chronic moderate periodontitis.  

In regard to his low back disability, a December 2009 private medical record shows the Veteran reported a history of continuing back pain since military service.  A magnetic resonance imaging (MRI) revealed DDD of the lumbosacral spine as well as osteophyte formation.  The diagnoses included L4-L5 degenerative disc desiccation, L4-5 disc bulge, lower back pain, and lumbosacral radiculopathy.  

So although there is no disputing the Veteran has dental and lumbar spine disorders, questions remain as to their etiology - and particularly insofar as whether they are directly related to his military service, such as to an injury or disease in service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In reviewing the STRs, at his examination conducted prior to his enlistment in 1973, it was noted that teeth 3, 14, and 17 were missing.  He also had multiple caries.  Teeth 30 and 31 were considered non restorable and in March 1974, these teeth were removed.  His teeth were cleaned in August 1974 and in June 1975, he had filling placed.  There is no evidence that periodontal disease was ever diagnosed.  In considering the post service medical history, there is no evidence of periodontal disease until 1997, more than two decades after service discharge, when the Veteran sought VA dental treatment in January 1997.  As noted above, the record contains a May 1997 diagnosis of moderate periodontal disease.  

Concerning the low back disability, in May 1976, the Veteran reported low back pain.  He felt that it was secondary to kidney problems.  The diagnosis was rule out urinary tract infection.  A urine culture was ordered.  A low back disability was not reported.  At the May 1976 examination that was conducted prior to his separation there was no musculoskeletal abnormality noted.  In reporting his medical history the Veteran denied any recurrent back pain.  After service discharge, there is no evidence of back problems until February 2006, approximately three decades subsequent to service discharge.  A VA mental health treatment record shows that the Veteran reported headaches as well as knee and back pain.  As noted above a private MRI revealed lumbar spine DDD in December 2009.  

The Veteran provided testimony during his October 2009 hearing.  He denied that he had any dental problems prior to military service, but once inservice he began experiencing symptoms that included bleeding gums, increased gum and teeth sensitivity as well as the inability to eat certain foods.  He pointed out that he received dental care which included the extraction of teeth.  After service discharge, he continued to receive treatment from a private dentist.  Unfortunately, those records are not available.  The Veteran reported that this dentist destroys his records after 10 years.  

In regard to his low back disability, the Veteran reported that he was a cable telephone installer.  He described his military duties and responsibilities, which he said included the heavy lifting and carrying of cable reels.  He stated that the reels weighed approximately 125-150 pounds.  He had to climb poles while carrying these cables.  He once noticed back pain and went to sick call.  Some of the guys suggested that he had a kidney problem.  He asked the medical personnel whether he had a kidney problem and was told no.  He was given aspirin and told to report back to work.  In regard to post service medical history, in 1976 or 1977, he had a physical examination in conjunction with employment.  They told him he had a strained back muscle.  He was treated with muscle relaxants. 

As a means of further developing these claims, and specifically to try and determine whether there is indeed the claimed linkage between these disabilities and the Veteran's military service, the Board remanded these claims in August 2010 for VA compensation examination and medical nexus opinions concerning this determinative issue of causation.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability).

The Veteran had the additionally requested VA examinations in December 2010 (low back disability) and January 2011 (dental disease), which included comprehensive diagnostic testing and evaluation.  However, the evaluating clinicians disputed the notion there also is this cause-and-effect correlation between the Veteran's military service and his current periodontal disease and lumbar spine disorders.  Instead, the commenting VA examiners determined that these disorders are unrelated to his military service.  

In discussing the underlying reasoning and rationale for disassociating these claimed conditions from the Veteran's military service, the VA examiner pointed out, in regard to the periodontal disease, while the Veteran had poor dental hygiene during service there was no evidence of periodontal disease during service.  Moreover, there was no evidence of periodontal disease until January 1997, approximately 21 years later.  The fillings and loss of teeth were due to caries, the result of personal neglect and poor oral hygiene.  He had 3 teeth missing prior to the enlistment examination in 1973.  The teeth that were removed during service were due to preexisting decay, as well as extensive and non restorable caries.  

Regarding the lumbar spine, at the December 2010 examination the Veteran reported his medical history.  The Veteran stated that he initially injured his back when he slipped from a telephone pole.  He also stated that he was given pain medication at that time.  In providing the medical opinion this VA examiner noted that the Veteran received back treatment in the 1970s, but has been treated with muscle relaxants on a continued basis only for the last few years.  He added that the Veteran has not had a significant back injury since service discharge.  In light of the fact that the Veteran did not seek physician's advice until the last few years, it is less likely that the lumbosacral sprain is related to military service.

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

And regarding what occurred during service and since, it is only necessary the Veteran have experienced continuous symptoms, not have received continuous treatment, for the Board to conclude there has been continuity of symptomatology since the claimed injury in service since symptoms, not treatment for them, are the essence of continuity of symptomatology under 38 C.F.R. § 3.303(b) and Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc.).  But the Federal Circuit Court went on to hold in Buchanan that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Moreover, Buchanan is distinguishable where the lay testimony in question concerns an injury that is not alleged to have occurred in combat during service; in this circumstance, for Veteran's providing testimony regarding an event during service, the lack of documentation in service records must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

The Board therefore may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence that weighs against a party, must not be equated with the absence of substantive evidence).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).

Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Here, the VA dental examiner's January 2011 unfavorable medical nexus opinion does not just refer to there not being any objective evidence of treatment during service for periodontal disease or for so long after service for this claimed disability, but also importantly to the fact that there is no indication as well that the Veteran even had relevant complaints, i.e., pertinent symptoms, either during service or for so long after his discharge from service.  So this examiner did not consider any of the complaints the Veteran had while in service, as reflected in his STRs, as suggestive of any conditions or symptoms that could have been early manifestations of later chronic periodontal disease.  This examiner therefore did not rely exclusively on the absence of any documented treatment for periodontal disease while in service or for so long after service as sole reason for concluding against the claim.  Instead, he cited there also not being any indication of relevant complaints or symptoms, so concluded the complaints and symptoms the Veteran had while in service, were not in fact pertinent to any later diagnosed disease.  This examiner therefore recognized potentially relevant disease in service, just ultimately concluded that it was not in fact pertinent to any later diagnosed disease.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  

Th same is true in regard to the low back disability, the examiner in the process readily acknowledged the Veteran's reported in-service injury (although it is certainly not reported in the record) and his history of the lifting and carrying of heavy objects and the repetitive nature of his duties and responsibilities.  But, nevertheless, he ultimately concluded that his job requirements in service and/or the reported injury of falling off the pole were insufficient to have caused his current disabilities.  

Therefore, these opinions have the proper factual foundation and predicate.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  They are also based on valid and reasoned medical analysis, again, with explanation as to why they concluded unfavorably, which is where most of the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (wherein the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims file.  The Court holds that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for private medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  See also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position.)  

Lastly, although the Veteran has attested to having chronic back pain and dental problems since service as a means of establishing the required continuity of symptomatology since service, the Board finds it significant that when reviewing his medical records from as far back as service discharge, the Veteran specifically denied any recurrent back pain at service discharge.  Moreover when reviewing his post service VA medical records from as far back as 1997, he does not mention back pain until 2005.  Furthermore, the Board also notes that the Veteran did not report an injury to his back (when he slipped from a pole) until the December 2010 examination.  This is not documented in the record and the Veteran did not report such an incident prior to this examination including during service or at the 2010 hearing before the undersigned AVLJ.  

Still further, in regard to his dental disease, at his hearing the Veteran reported that he did not have any dental problems prior to military.  However, the objective evidence of record clearly shows that he had missing teeth as well as caries upon entrance into service.  

This inconsistency in his reporting of the onset of his associated symptoms undermines his credibility and, in turn, lessens the probative value of his lay testimony that he experienced relevant symptoms during service and that he has continued to during the many years since his discharge from service.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); see Dalton (The Board must make an express credibility finding regarding lay evidence).  See also Kahana v. Shinseki, 24 Vet. App. 428 (2011) (rejecting broad-sweeping, categorical, rejections of lay evidence and testimony without discussing the underlying reasons and bases).

In this case, there is no medical evidence refuting the VA examiners' unfavorable opinions concerning these claims.  And the Board finds the VA examiners' opinions more probative (meaning more competent and credible) than the lay testimony and statements from the Veteran, concerning this determinative issue of causation.  See Colantino v. Shinseki, No. 2009-7067, 2010 WL 2163002 (Fed. Cir. June 1, 2010); Johnson v. Shinseki, No. 2010-7060 (Fed. Cir. June 10, 2010).  

Therefore, inasmuch as the preponderance of the evidence is against these claims, they must be denied.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

III.  Evaluation of Pseudofolliculitis Barbae

The Veteran's pseudofolliculitis barbae is currently evaluated as noncompensable and analogously under Diagnostic Code 7813.  38 C.F.R. § 4.118.  This noncompensable rating is effective from February 17, 2005. 

Under Diagnostic Code 7813, dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium, of inguinal area (jock itch), tinea cruris) is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800); scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805); or dermatitis (Diagnostic Code 7806), depending upon the predominant disability. 

Diagnostic Code 7800 concerns scars of the head, face, or neck due to burns or other causes, or other disfigurement of the head, face, or neck.  Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement, is rated 30 percent disabling.  38 C.F.R. § 4.118.  

Note (1) to Diagnostic Code 7800 further provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: scar is 5 or more inches (13 or more centimeters (cm.)) in length; scar is at least one-quarter inch (0.6 cm.) wide at the widest part; surface contour of scar is elevated or depressed on palpation; scar is adherent to underlying tissue; skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 square (sq.) cm.); skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep and nonlinear.  Scars that are deep or that cause limited motion in an area or areas exceeding six square inches (39 sq. cm.), but less than 12 square inches (77 sq. cm.), are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.), but less than 72 square inches (465 sq. cm.), are rated 20 percent disabling.  Note (1) to Diagnostic Code 7802 provides that a deep scar is one associated with underlying soft tissue damage.  Note (2) provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck that are superficial and nonlinear.  Superficial scars that consist of an area or areas of 144 square inches (929 sq. cm.) or greater are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118.

Diagnostic Code 7804 provides a 10 percent rating for one or two superficial scars that are painful or unstable on examination.  Three or four superficial scars that are painful or unstable are rated as 20 percent disabling.  Five or more scars that are unstable or painful are rated as 30 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this Diagnostic Code, if applicable.  38 C.F.R. § 4.118.

Under Diagnostic Code 7805, which rates scars and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, disabling effects not considered in a rating provided under the aforementioned diagnostic codes are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118.

Diagnostic Code 7806 provides a noncompensable rating where less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy was required during the past 12-month period.  A 10-percent rating is warranted where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during a 12-month period.  A 30-percent rating is assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during a 12-month period.  A 60-percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected, or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

In this case, there is insufficient evidence of the symptoms required for a compensable disability rating. 38 C.F.R. § 4.7.  In October 2005, a VA skin examination revealed reports of a history of "shaving bumps" since service.  His treatment consisted of not shaving and using a wire brush to open the hair follicles.  He also used lemon juice.  On examination, there were several papules of the lower neck area.  The papules were visible and slightly darker than the surrounding skin.  No alopecia, acne, chloracne, scarring, or hyperhidrosis were observed.  The examiner commented that there was slight disfigurement; however, he did not describe any of the criteria outlined under Diagnostic Code 7800.  

Another VA skin examination in December 2006 revealed similar complaints as noted above.  Examination of the skin revealed papular eruptions on the anterior portion of the neck, in the shaving area.  There was none on the face, as he had a beard.  No keloid, cysts, or abscesses were noted.  The percentage of exposed areas was less than 1 percent, and the percentage of total body area affected was less than 1 percent.  It was noted that hydrocortisone 1% topical cream was applied twice daily for 12 months.  He also applied sunscreen and Mupirocin daily.  The examiner noted that hydrocortisone was a steroid (however, this was used only topically, not systemically).   

Another VA skin examination was performed recently in December 2010.  The Veteran complained of symptoms such as irritation and burning.  Treatment included topical use of hydrocortisone cream.  Examination revealed papules over the beard area.  The percentage of total body area affected was less than 1 percent and the percentage of exposed areas affected was less than 1 percent.  No scarring, disfigurement, skin adherence, hypo-or hyperpigmentation, or elevated or depressed areas were caused by the skin condition.   The examiner commented he had chronic intermittent pseudofolliculitis barbae with no visible palpable tissue loss or growth distortion of the features.  The skin texture was noted to be normal

The Board finds that the evidence of record is consistent with the Veteran's current noncompensable disability rating for the entire appellate period.  Based on three VA examiners' findings, less than 1 percent of the entire body or exposed areas are affected by the Veteran's skin condition.  Moreover, no more than topical therapy was required to treat the Veteran's skin condition during the past 12-month period.  There also are no indications of scarring, disfigurement as contemplated by the code, or functional impairment. 

The Board notes that other diagnostic codes for disabilities of skin that provide compensable disability ratings are not more appropriate because the facts of this case do not support their application.  See 38 C.F.R. § 4.118, Diagnostic Codes 7807-7811, 7815-7833.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

Accordingly, the Board finds that the preponderance of the evidence is against a compensable disability rating for the Veteran's pseudofolliculitis barbae.  38 C.F.R. § 4.3.

Furthermore, as summarized above, the evidence overall does not show that the symptoms of the Veteran's pseudofolliculitis barbae are productive of more than contemplated by the current ratings assigned during the time periods assigned by the RO.  Here, the Board finds the Veteran's disability ratings are effective from their assigned effective dates.  There is no basis to further stage these ratings. Fenderson, supra.

Further, although it is possible to assign an extra-schedular evaluation, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether it is warranted.  In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  Further, there is no evidence of any hospitalization associated with his pseudofolliculitis barbae.  In addition, while it is shown that the Veteran has have a clinical work clearance permit to wear a beard, the Board finds no evidence that the Veteran's skin disorder markedly interfere with his ability to work above and beyond that contemplated by his schedular rating.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability). 




ORDER

Service connection for periodontal disease is denied.

Service connection for a lumbar spine disorders is denied.

An initial compensable disability rating for pseudofolliculitis barbae is denied.




____________________________________________
JOHN H.  NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


